DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
The Examiner further acknowledges the following:
Claims 6 and 8-10 are under current examination to the following species: 

    PNG
    media_image1.png
    242
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    337
    764
    media_image2.png
    Greyscale

Applicants' arguments filed 05/09/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 02/25/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation for part b “said amine having an alkyl group or an alklenyl group with 9 or more and 24 or less carbons and including an oxyethylene group as an oxyalkylene group”. There is insufficient antecedent basis for this limitation in the claim because it is unclear if the recitation of “said amine” refers to a polyoxyalkylene alkyl amine, polyoxyalkylene alkenyl amine or both amines of part b. Given that there are two amines recited in part b, the recitation of said amine renders the claim indefinite as it is unclear which amine is being referred to for the total amount of carbons and the inclusion of an oxyethylene group as an oxyalkylene group.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (United States Patent Publication 2009/0123449) in view of McDonell et al. (United States patent 6,150,320) as evidenced by Pubchem (lauryldimethylamine oxide).
Claim 6 is to a sterilization method wherein the bactericide composition according to claim 1 is brought into contact with a hard surface. The bactericide of claim 1 is a bactericide composition comprising: (A) an alkyl or an alkenyl amine oxide having an alkyl group or an alkenyl group with 11 or more and 16 or less carbons (hereinafter referred to as a component (a)); and (B) a polyoxyalkylene alkyl amine or a polyoxyalkylene alkenyl amine having an alkyl group or an alkenyl group with 8 or more and 24 or less carbons and including oxyethylene group as an oxyalkylene group, wherein an average number of added moles of the oxyethylene group is 2 or more and 8 or less (hereinafter referred to as a component (b)). The mass ratio of a/b is 0.1-5 and component a is present from 0.00005% by mass or more to 0.5% by mass or less.  Examiner interprets the composition of (a) and a1 in light of the instant specification as including lauryldimethylamine oxide and component b of formula b1 as including polyoxyethylene hydrogenated tallow amines (see paragraph [0058] or instant specification). 
As evidenced by PubChem, Lauryldimethylamine oxide has a formula of C14H31NO which meets the alkyl or alkenyl amine oxide having an alkyl group or alkenyl group from 11 to 16. 
Isobe et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. The composition comprises component A of formula F4, see paragraph [0066] which is inclusive of polyoxyethylene oxide hydrogenated tallow amine, see paragraph [0066] and Tables 1-9. Component A which includes the polyoxyethlene oxide hydrogenated tallow mine can have added moles from 0-15, see abstract and paragraph [0018] wherein in one embodiment, the hydrogenated tallow amine has average number of moles of about 2, see paragraph [0066]. Component C is a surfactant including lauryldimethylamine oxide, see paragraph [0070]. The component A which includes the polyoxyethylene oxide hydrogenated tallow amine is present from 0.005-10% by weight with component C present from 0.1-20% by weight, see paragraph [0044]. The weight ratio of the polyoxyethylene oxide hydrogenated tallow amine to the lauryldimethylamine oxide surfactant can be from 10/1 to 1/100 or from 1/1 to 1/20, see paragraph [0045]. The composition of Isobe suppresses biofilm formation and removes biofilms on surfaces including food processing surfaces, see paragraph [0050], [0058] and claims 7-8. Isobe teaches overlapping ranges for component A and the ratio of the instantly claimed component a and component b and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
Isobe et al. suggests the combination of component a1 and a2 as claimed however does not provide motivation for selecting the lauryldimethylamine oxide surfactant as the surfactant. 
McDonnel teaches that lauryldimethylamine oxides for hard surface cleaning applications provide excellent cleaning, foaming and thickening properties as a surfactant, see abstract, and column 5, lines 5-256, lines 29-64. 
It would have been prima facie obvious to select the surfactant of Isobe as the lauryldimethylamine oxide which meets the limitation of formula b1. 
One of ordinary skill in the art would have been motivated to do so because such surfactants provide good cleaning and foam or thickening properties to the cleaning product. 
There would have been a reasonable expectation of success given Isobe already suggests the combination of compound of formula a1 with surfactants including lauryldimethylamine oxide and that any one of their listed surfactants can be used with the polyoxyethylene hydrogenated tallow amine of formula a1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,829,055 in view of McDonell et al. (United States patent 6,150,320) and Isobe et al. (United States Patent Publication 2009/0123449).
Both the instant claims and that of issued Patent ‘055 are to compositions of overlapping component b1 (the polyoxyethylene hydrogenated tallow amines). Both the instant claims and that of patent ‘055 have surfactant present in overlapping amounts. The difference between the instant claims and that of Patent ‘055 is the treatment of hard (food surfaces) and also the use of the surfactant of luaryldimethylamine oxide. 
However, McDonnel teaches that lauryldimethylamine oxides for hard surface cleaning applications provide excellent cleaning foaming and thickening properties as a surfactant, see abstract, and column 5, lines 5-26, lines 29-64. The surfaces include food surfaces, see abstract and entire document. 
Isobe et al. teaches biofilm inhibiting compositions for methods of treating food or beverage processing areas to reduce microbial contamination, see paragraph [0058]. The composition comprises component A of formula F4, see paragraph [0066] which is inclusive of polyoxyethylene oxide hydrogenated tallow amine, see paragraph [0066] and Tables 1-9. Component A which includes the polyoxyethlene oxide hydrogenated tallow mine can have added moles from 0-15, see abstract and paragraph [0018] wherein preferably in one embodiment, the hydrogenated tallow amine has average number of moles of about 2, see paragraph [0066]. Component C is a surfactant including lauryldimethylamine oxide, see paragraph [0070]. The component A which includes the polyoxyethylene oxide hydrogenated tallow amine is present from 0.005-10% by weight with component C present from 0.1-20% by weight, see paragraph [0044]. The weight ratio of the polyoxyethylene oxide hydrogenated tallow amine to the lauryldimethylamine oxide surfactant can be from 10/1 to 1/100 or from 1/1 to 1/20, see paragraph [0045]. The composition of Isobe suppresses biofilm formation and removes biofilms on surfaces including food processing surfaces, see paragraph [0050], [0058] and claims 7-8. It would have been prima facie obvious to select the surfactant of Patent ‘055 as the lauryldimethylamine oxide and to inhibit biofilms on a hard surface. One of ordinary skill in the art would have been motivated to do so because such surfactants provide good clean and foam or thickening properties to the cleaning product. It would have been prima facie obvious to utilize the surfactant and compound of formula a1 for treating food surfaces as McDonnel teaches the treatment of hard surfaces and Isobe teaches treating biofilms on hard surfaces having the claimed compounds. The McDonnel reference taches that compositions having lauryldimethylamine oxides present is capable of treating hard surfaces and the biofilms of the copending application can be located on any surface since it is not specified. Isobe makes it known that biofilms are treated on hard surfaces with the claimed composition. The sterilization method of the instant claims also overlaps killing biofilms giving the composition of the instant application has a bactericidal effect. Regarding the average number of moles, claim 1 of the copending Patent overlaps the instant claims in that the moles can be from 1-30 in this patent whereas the instant claims are from 2-8 (see component 2 of claim 1 of the Patent). 

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Takuji Kawamura filed on 03/30/2022.
The Declaration under 37 CFR 1.132 filed 03/30/2022 is insufficient to overcome the rejection as set forth above because:  
Applicants note that a’1 and a’2 are surfactants used in Isobe and as shown in the data the viable cell count is smaller when the compound a-1 and a-2 is used and thus a-1 and a-2 are superior. Applicants provide Table 1. 
Examiner respectfully submits that the combination even with a’1 and a’2 show a reduction in viable cell count. Though the a-1 and a-2 compounds provide more reduction in viable cell count, there is not a large difference between the sample 5-8 and 5-2 having a present at 0.0075,  and all the comparative and additional examples do demonstrate a reduction in viable cell count compared to having none of the compounds present. Examiner further notes that instant claims comprise compound a) in an amount of 0.00005% which is far smaller than any of the compounds tested and in a ratio of 0.1 whereas the data demonstrates ratios of 0.3 and higher. Examiner notes that a-1 is lauryl dimethylamine oxide and a-2 is myristyl dimethylamine oxide, however the instant claims encompass q and p present in formula a1 and R1a having alkenyl groups in the alternative to the alkyl group. Thus, the examiner maintains that the data presented by applicants does not commensurate in scope with the alleged unexpected results. For part (B), the applicants have shown polyoxyethylene cocamine at 2.1 moles, and polyoxyethylene hydrogenated tallow amine at 8 moles, however to establish unexpected results over the breadth of the genus claimed, applicants should compare a sufficient number of tests demonstrated criticality of the claimed genus.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980. Here, the applicants have demonstrated results for species of a-1 and a-2 and b-1 and b-2 but have not demonstrated the breadth of the claimed genus would have the same alleged unexpected properties. 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

Response to Remarks
Applicants argue that the USPTO has engaged in impermissible hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue that the prior art is broad and McDonnell discloses a very large number of possible amine oxides. 
Examiner respectfully submits that the lauryldimethylamine oxides are taught by McDonnel to provide excellent cleaning, foaming and thickening properties as a surfactant. A disclosing of multiple effective amines does not render the amine oxide of McDonnel any less obvious. 
Turning to Applicants remarks that the instant invention provides surprising and unexpected results based on the examples of the instant specification. Applicants argue that these results can be obtained even in lower amounts per the examples of the specification. Applicants argue that Isobe shows concentrations of 3% by mass which is significantly high as comparable to component a of the examples which is 0.0025-0.01% by weight. 
Examiner respectfully submits that component a of the examples is shown in as little as .0025% by weight. However, claim 6 recites 0.00005% by weight up to 0.5%. These amounts are outside the ranges disclosed in the examples and the Declaration. Isobe demonstrates overlapping ranges and per MPEP 2144.05 MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Per MPEP 716.02 unexpected results must be commensurate in scope with the claimed invention. Here, the unexpected results do not presently commensurate in scope with the breadth of instant claims. Examiner notes that the specification does not provide enough examples that represents the breadth of what is claimed such that an ordinary skilled artisan would expect the unexpected result across the breadth of claim 6. The instant claims recite a bactericidal composition and the prior art teaches these components in a composition effective to kill biofilms. The results provided by the applicants demonstrate that the claimed composition reduces viable cell count. However, the prior art is effective in killing biofilms thus would also result in a reduction of viable cell count. 
Applicants argue that the McDonnel reference requires the use of an aggregate forming compound and non-aggregate. The combination of these two compounds brings about the advantageous properties and not the amine oxide alone. 
Examiner respectfully submits that the nonaggregating compound can be an alcohol and the composition of the instant claims do not exclude alcohols and furthermore, McDonnell teaches that the alcohol includes alkyleneglycol alkyl ethers and Isobe teaches at paragraph [0053] that solvents or viscosity enhancers can further be incorporated in the composition.  There is no evidence that the combination of Isobe with McDonnel would be unsatisfactory. 
Applicants note that a’1 and a’2 are surfactants used in Isobe and as shown in the data the viable cell count is smaller when the compound a-1 and a-2 is used and thus a-1 and a-2 are superior. Applicants provide Table 1. 
In regards to the Declaration, Examiner respectfully submits that the combination even with a’1 and a’2 show a reduction in viable cell count. Though the a-1 and a-2 compounds provide more reduction in viable cell count, there is not a large difference between the sample 5-8 and 5-2 having a present at 0.0075, and all the comparative and additional examples do demonstrate a reduction in viable cell count compared to having none of the compounds present. Examiner further notes that instant claims comprise compound a) in an amount of 0.00005% which is far smaller than any of the compounds tested and in a ratio of 0.1 whereas the data demonstrates ratios of 0.3 and higher. Examiner notes that a-1 is lauryl dimethylamine oxide and a-2 is myristyl dimethylamine oxide, however the instant claims encompass q and p present in formula a1 and R1a having alkenyl groups in the alternative to the alkyl group. Thus, the examiner maintains that the data presented by applicants does not commensurate in scope with the alleged unexpected results. For part (B), the applicants have shown polyoxyethylene cocamine at 2.1 moles, and polyoxyethylene hydrogenated tallow amine at 8 moles, however to establish unexpected results over the breadth of the genus claimed, applicants should compare a sufficient number of tests demonstrated criticality of the claimed genus.  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980. Here, the applicants have demonstrated results for species of a-1 and a-2 and b-1 and b-2 but have not demonstrated the breadth of the claimed genus would have the same alleged unexpected properties. 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619